Citation Nr: 1125422	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to Survivors' and Dependents' Educational Assistance (DEA or Chapter 35) benefits retroactive for courses completed during the period from August 2001 and ending in December 2004.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the adopted daughter of the Veteran who served on active duty and who is shown to have established a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) effective from December 25, 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Records show the appellant was born in May 1979 and that she was adopted by the Veteran in July 1980.

3.  The Veteran established entitlement to TDIU in a September 2003 rating decision and correspondence to the Veteran dated September 29, 2003, notified him that entitlement to DEA benefits was established effective December 25, 2001.

4.  At the time of the September 2003 rating decision the appellant was 24 years old.

5.  VA received the appellant's application for DEA benefits (VA Form 22-5490) in July 2008.


CONCLUSION OF LAW

The claim for entitlement to DEA benefits retroactive for courses completed during the period from August 2001 and ending in December 2004 must be denied as a matter of law.  38 C.F.R. §§ 21.3130, 21.4131 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") provides that VA will notify the claimant and the claimant's representative, if any, of information and medical or lay evidence necessary to substantiate the claim.  The VCAA also requires VA to assist a claimant in obtaining evidence necessary to substantiate claims.  VA regulations specific to education benefits identify the notice and assistance requirements.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010).  Although no VCAA notice was provided in the case, the Board finds no additional development is required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.

VA law provides that each eligible person shall, subject to certain provisions, be entitled to receive educational assistance.   38 U.S.C.A. § 3510 (West 2002).  When an eligible child or spouse enters or reenters into training under Chapter 35 (including a re-entrance following a change of program or educational institution), the commencing date will be determined as follows: (1) if the award is the first award of educational assistance for the program of education the eligible person is pursuing, the commencing date is the latest of: 

(i) the beginning date of eligibility as determined by 38 C.F.R. § 21.3041; 
(ii) one year before the date of claim as determined by 38 C.F.R. § 21.1029(b); 
(iii) the date the educational institution certifies under 38 C.F.R. § 21.4131; or 
(iv) the effective date of the approval of the course, or one year before the date VA receives the approval notice, whichever is later.
38 C.F.R. § 21.4131(d) (2010).

38 U.S.C.A. § 5113, the statute pertaining to the effective date of the commencement of educational assistance, was revised effective as of November 1, 2000.  According to the revision, if the individual qualifies to elect an eligibility period that begins with the effective date of a total and permanent rating, in determining the commencement date for an award of educational assistance VA may consider the individual's application as having been filed on the eligibility date.  Prior to November 2000, no such provision existed under 38 U.S.C.A. § 5113.

The revised version of 38 U.S.C.A. § 5113 contemplates cases where the eligibility date is more than one year before the date of the initial rating decision granting a total rating based on individual unemployability.  An "eligible person" is one who submits an application for Chapter 35 educational assistance within one year of the rating decision, claims educational assistance for an approved program of education for a period preceding the one- year period ending on the date on which the application is received by VA, and would have been entitled to such educational assistance for such course pursuit if the individual had submitted such an application on the individual's eligibility date.  This revision is applicable both to claims received on or after the date of enactment.  See Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, § 113, 114 Stat. 1822 (Nov. 1, 2000) (codified at 38 U.S.C.A. § 5113).

The Board further notes that 38 U.S.C.A. § 5113 provides that effective dates of awards of Chapter 35 benefits shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date.  38 C.F.R. § 21.3041(a) (2010).  This beginning date may be tolled in certain situations, including when the veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years old.  38 C.F.R. § 21.3041(b)(2)(ii).  

In this regard, a child's period of eligibility may begin after his or her 18th birthday if VA first finds the veteran has a permanent and total (P & T) disability after the child's 18th birthday but before the child's 26th birthday.  (i) Beginning date if the effective date of the initial P & T rating is before the child's 18th birthday and notification to the veteran occurs after the child's 18th birthday and before his or her 26th birthday.  If the effective date of the P & T rating is before the child's 18th birthday, and the date of notification to the veteran occurs after the child's 18th birthday but before the child's 26th birthday, the child may elect the beginning date of his or her period of eligibility.  If the child elects a beginning date that is before his or her 18th birthday, the period of eligibility ends the earlier of the date that the veteran is no longer rated P & T disabled, or the date of the child's 26th birthday.  If the child elects a beginning date after his or her 18th birthday, the period of eligibility ends the earlier of the date the veteran is no longer rated P & T disabled or 8 years after the beginning date the child elects.  See 38 C.F.R. § 21.3041(a)(2)  


The date of claim, generally, is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  38 C.F.R. § 21.1029 (2010).

Notice of potential eligibility for DEA benefits is to be furnished directly to a child who is 18 to 23 years old.  VBA's Adjudication Procedure Manual, M21-1MR (formerly M21-1), Part III, Subpart iii, 6.C.13.dd.  The Board notes further, however, that while the provisions of 38 U.S.C.A. § 6303 (West 2002 & Supp. 2009) (previously 38 U.S.C.A. § 7722), details VA's duties with respect to distributing information to eligible veterans and eligible dependents regarding all benefits and services to which they may be entitled under laws administered by the Secretary, 38 U.S.C.A. § 3563 (West 2002) specifically addresses VA's notice requirements with respect to DEA benefits and requires only that the VA "shall notify the parent or guardian of each eligible person whose eligibility is based on the death or disability of a parent....".  See also Andrews v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (holding that the provisions of 38 U.S.C.A. § 7722(b) and (c), do not "create any enforceable rights for an applicant for benefits who did not receive assistance in presenting a claim"); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that Chapter 30 benefits cannot be awarded on the basis of the VA's failure to provide a veteran with accurate information pertaining to eligibility).  Indeed, regulations specifically applicable to Chapter 35 provide that VA's failure to give a claimant or potential claimant any form or information concerning the right to file a claim, or to furnish notice of the time limit for the filing of a claim, will not extend the time for filing.  See 38 C.F.R. §§ 21.1032, 21.3033 (2010).

In this case, the issue is not whether the claimant is eligible for DEA benefits because VA has determined that she is, in fact, eligible for these benefits.  Rather, the determinative issue is whether she may be awarded retroactive benefit payment for courses completed during the period from August 2001 to December 2004.  She contends, in essence, that retroactive payment should be granted because the Veteran had a service-connected psychiatric disorder and was not adequately informed that she could receive education benefits when he was provided notice of the award, because her parents had divorced in 1996 and she had not had regular contact with the Veteran after that event, and because she was not provided direct notice by VA of her potential eligibility.  Her statements may also be construed as a claim for equitable relief as a result of the Veteran's mental capacity and her own medical disabilities.

Based upon the evidence of record, the Board finds the Veteran was notified by VA correspondence dated September 29, 2003, that entitlement to DEA benefits was established effective December 25, 2001.  That correspondence noted he was also provided an information pamphlet which explained the program.  There is no indication the appellant was provided notice of her potential eligibility for DEA benefits; however, at the time of the September 2003 rating decision the appellant was 24 years old.  Records show VA received the appellant's application for DEA benefits (VA Form 22-5490) in July 2008.  The appellant does not contend and the record does not indicate that she had submitted an earlier formal or informal claim for DEA benefits.  

The United States Supreme Court has held that "payments of money from the Federal Treasury are limited to those authorized by statute."  See OPM v. Richmond, 496 U.S. 414, 416 (1990); McTighe v. Brown, 7 Vet. App. 29 (1994) (holding that Richmond meant VA could not pay benefits unless authorized by Congress).  See also McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997); Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990).  

The Board is sympathetic to the appellant's claim; however, there is no apparent basis whereby education benefits for the period at issue may be paid.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. 426.

The Board is without jurisdiction to consider claims for equitable relief.  A claim for such relief must be raised directly to the Secretary of VA.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (the Court noted that the authority to award equitable relief under 38 U.S.C.A. § 503(a) is "the sole discretion of the Secretary" and that the Board is without jurisdiction to review the Secretary's exercise of that discretion).


ORDER

Entitlement to DEA benefits retroactive or commencing from August 2001 and ending in December 2004 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


